Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 12/23/21. Claims 1-3, 5-6 and 12 have been amended, new claims 13-22 have been added and claims 7-10 have been canceled. Accordingly, claims 1-6 and 11-22 are pending and under examination on the merits. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 13 is indefinite for missing a period at the end.  As such it is not clear if the claim is complete or incomplete. 
          Claims 13-14 as written include the phrase "including at least one of… ". Proper Markush language is “selected from the group consisting of A, B, C and D”. Since the Markush groups are recited without the transition phrase “consisting of”, it is unclear whether the Markush species are limited to those recited in the claims or the Markush species can include those which are not recited in the claims.  As one of ordinary skill in the art would not be reasonably apprised what the scope of these Markush species is, the claims are rendered indefinite. Note: MPEP § 803.02. It is improper to use the term “comprising” or “including” instead of “consisting of.” Ex parte Dotter, 12 USPQ 382 (Bd. App. 1931). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-6, 11-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stagni et al (WO 2010023705) in view of Nakata (US 20140371123).

Stagni et al teach the use of enhancers for the preparation of ophthalmic compositions containing riboflavin, by means of cross-linking, and the corresponding ophthalmic compositions for the technique of corneal cross-linking (Abstract). 
Corneal cross-linking is a low-invasive method, which uses riboflavin activated by a UV laser (366 nm) (See page 3).
It has now been surprisingly discovered that by administering on the cornea ophthalmic compositions containing enhancers chosen from among: bio-enhancers (i.e., substances that favor the passage of riboflavin or of other photosensitizing through the corneal epithelium, enabling absorption by the corneal stroma itself), such as EDTA, sodium EDTA, potassium EDTA, polysorbate 80, benzalkonium chloride, lauric acid, menthol, polyoxyethylene, etc; (See pages 4-5).
It is also disclosed that the formulations 1- 13 may also be isotonic or even hypertonic with the addition of sufficient sodium chloride (NaCL) (i.e. a tonicity agent) (See page 16). 
Stagni et al lack a disclosure on some claimed tonicity and viscosity increasing agents. However, these agents are well known in the art as shown by Nakata. 

Nakata teach an aqueous ophthalmic composition comprising (A) polyoxyethylene castor oil, and (B) at least one member selected from the group consisting of castor oil and vitamin A (See abstract and [0011]). The said aqueous ophthalmic composition further comprises a tonicity agent. The tonicity agent is at least one member selected from the group consisting of glycerin, propylene glycol, glucose, sodium chloride, potassium chloride, polyethylene glycol, etc. The tonicity agent is present at a range of from 0.005 to 10 w/v % based on the total amount of the aqueous ophthalmic composition (See [0011], item 1-13 and [0060]).
The said aqueous ophthalmic composition can further include a buffer. Exemplified buffers include citrates such as sodium citrate, potassium citrate, disodium citrate, etc, (See [0059]).
It is also disclosed that preferable examples of compound (D) that is effective for improving the transparency of the aqueous ophthalmic composition include glycerin, POE hydrogenated castor oils, and more preferably glycerin, polysorbate 80, polyoxyethylene hydrogenated castor oil 60, and poloxamer 407 (See [0063]).
The said formulations may comprise benzalkonium chloride, poloxamer 407, glycerin, ophthalmic drugs such as sodium hyaluronate, phenethyl alcohol, benzyl alcohol and carriers such as water and ethanol (See [0050], [0052], [0059], [0060], [0069], [0075], [0080] and [0081]). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Nakata with that of Stagni et al to arrive at the instant invention with a reasonable expectation of success. It would have been obvious to do so because both Stagni et al and Nakata teach safe and effective ophthalmic formulations. Stagni et al teach that the said formulation may comprise a tonicity agent such as sodium chloride but lacks a disclosure on other possible tonicity agents suitable for the said ophthalmic formulations. Nakata also teach ophthalmic formulations comprising an active agent, non-ionic surfactants and other suitable agents such as tonicity agents which may be sodium chloride or glycerin, propylene glycol or polyethylene glycol.  As such one of ordinary skill in the art given the disclosure of Nakata would have been motivated to have selected tonicity agents such as glycerin or propylene glycol as a substitute for sodium chloride with the added benefits of making a transparent formation. 
In other words, the claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Additionally, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stagni et al (WO 2010023705) in view of Nakata (US 20140371123) as applied to claims 1 and 14 above and in further view of Lin et al (US 6,511,660).

Stagni et al and Nakata’s teaching are delineated above and incorporated herein. Satgni et al and Nakata et al teaching ophthalmic formulation comprising a photosensitizer including riboflavin, excipients and active agents, but they lack a disclosure on the claimed anesthetic agents. However, this is well known in the art as shown by Lin et al. 

Lin et al teach ophthalmic drug delivery formulations which comprise a Carbopol solution, a Pluronic solution, or a combination of Carbopol and Pluronic. The ophthalmic drug delivery formulations are especially suitable for use with ophthalmic drugs such as pilocarpine hydrochloride to treat glaucoma (See abstract, summary and claims 2-4). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Lin et al with that of Stagni et al and Nakata to arrive at the instant invention with a reasonable expectation of success. It would have been obvious to do so because both Stagni et al, Nakata and Lin et al teach safe and effective ophthalmic formulations. Stagni et al teach that the said formulation may comprise ophthalmic active agents such as riboflavin, menthol, etc; but lack a disclosure on other active agents including pilocarpine. Lin et al teach ophthalmic formulations 
In other words, the claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Additionally, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claim 1, 3-6, 11-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Troisi et al (US 20120121567) in view of Nakata (US 20140371123).

Troisi et al teach an ophthalmic solution containing riboflavin (See abstract). Novel solutions suitable for the treatment of keratoconus by trans-epithelial cross-linking have been obtained by mixing one or a plurality of substances with a solution containing riboflavin, for example with a riboflavin-dextran solution in a concentration chosen in the range from 0.0001% to 0.5% (See [0046]). 
riboflavin-dextran 0.1% + vitamin E TPGS (D-alpha-tocopheryl polyethylene glycol 1000 succinate) at the concentration of 500 mg % ml (See [0055]).
Another formulation disclosed is riboflavin inside the solution of sodium hyaluronate + xanthan gum 0.4 ml, which demonstrates the passage through the cornea (See [0060]). 
The said formulations may comprise active agents including NSAID (nonsteroidal anti-inflammatory drugs) to be used for preparing a riboflavin ophthalmic solution, including acetylsalicylic acid, diclofenac, droxicam, ketorolac, etc, (See [0108] and claims 1 and 7). 
Troisi et al teach ophthalmic formulations comprising riboflavin, active agents and excipients but is silent with regard to the claimed non-ionic surfactants, analgesics and excipients such as tonicity agents, ionic surfactants, etc, as claimed. However, the said components in ophthalmic compositions are well known in the art as shown by Nakata.   

Nakata’s teaching is delineated above and incorporated herein. 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Nakata with that of Troisi et al to arrive at the instant invention with a reasonable expectation of success. It would have been obvious to do so because both Troisi et al and Nakata teach safe and effective ophthalmic formulations. Troisi et al teach that the said formulation may comprise riboflavin, active agents and excipients but lack a disclosure on other possible 
In other words, the claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Additionally, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Troisi et al (US 20120121567) in view of Nakata (US 20140371123) as applied to claims 1 and 14 and in further view of Hernandez et al (US 20150174105).

Troisi et al and Nakata’s teaching are delineated above and incorporated herein.  
Troisi et al and Nakata lack a specific disclosure on including an anesthetic agent. This would have been obvious over the teaching of prior art including Hernandez et al.  

Hernandez et al teach an ophthalmic composition for the correction of presbyopia, consisting of 2% pilocarpine, characterized by being diluted to 1% with sterile Balanced Salt Solution (BSS), obtaining 1% pilocarpine (2.5 ml)+bromfenac, 1.8 mg of bromfenac (2.5 ml)+sterile Balanced Salt Solution (BSS) (2.5 ml), finally obtaining eye drops of 7.5 ml. It is also possible to obtain a 1.5% and 2% pilocarpine (See abstract, [0015], [0023] and [0027]-[0028]).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Hernandez et al with that of Troisi et al and Nakata to arrive at the instant invention with a reasonable expectation of success. It would have been obvious to do so because Troisi et al, Nakata and Hernandez et al teach safe and effective ophthalmic formulations. Troisi et al teach that the said formulation may comprise ophthalmic active agents such as riboflavin, sodium hyaluronate, xanthan gum and active agents including NSAID such as diclofenac and ketorolacetc; but lack a disclosure on other active agents including pilocarpine. Hernandez et al teach ophthalmic formulations comprising pilocarpine hydrochloride and bromfenac.  As such one of ordinary skill in the art given the disclosure of Troisi et al and Hernandez et al would have been motivated to have incorporated Hernandez et al’s active agent for the ophthalmic formulations of Troisi et al and Nakata to improve and expand on their effect. 

Additionally, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new grounds of rejections are modified to more properly relate to the claims as amended.

	Claims 1-6 and 11-22 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                     /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616